           4:19-cv-04017-SLD-JEH # 13         Page 1 of 1                                                E-FILED
                                                                       Friday, 14 February, 2020 10:02:46 AM
                                                                                 Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

 CODY JOHNSON,

        Plaintiff,                                   Case No: 4:19-cv-04017-SLD-JEH

 v.

 HUNTER WARFIELD, INC.,

        Defendant.

                     STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, CODY

JOHNSON and the Defendant HUNTER WARFIELD, INC., through their respective counsel that

the above-captioned action is dismissed, with prejudice as to Defendant HUNTER WARFIELD,

INC., pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney

fees.


Dated: February 4, 2020                        Respectfully Submitted,

CODY JOHNSON                                   HUNTER WARFIELD, INC.

/s/ Mohammed O. Badwan                         /s/ Patrick A. Watts (with consent)
Mohammed O. Badwan                             Patrick A. Watts
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, LTD.                       Malone Frost Martin, PLLC
2500 S. Highland Ave., Ste. 200                7733 Forsyth Boulevard, Ste. 600
Lombard, Illinois 60148                        St. Louis, Missouri 63105
Phone: (630) 575-8181                          Phone: (314) 669-5490
mbadwan@sulaimanlaw.com                        pwatts@mamlaw.com
